Citation Nr: 1633070	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  05-16 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for right knee chondromalacia.

2.  Entitlement to a disability rating in excess of 10 percent for left knee chondromalacia.

 
REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

T.Y. Hawkins, Counsel


INTRODUCTION

These matters comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In September 2006, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Travel Board hearing.  A transcript of the hearing has been associated with the claims folder.

The claims were denied on appeal in a February 2009 Board decision.  The Veteran subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2009, pursuant to a Joint Motion for Remand (JMR) filed by VA and the Veteran's attorney, the Board decision was vacated and remanded to the Board for further development consistent with an order from the Court.

This case has been remanded to the Agency of Original Jurisdiction (AOJ) several times for additional evidentiary development.  As there has been substantial compliance with the Board's remand directives, the Board finds there is now sufficient evidence to adjudicate the claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issues of entitlement to service connection for a back disorder and erectile dysfunction, both claimed as secondary to the service-connected right and left knee chondromalacia, have been raised by the record in an April 2015 statement, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. §§ 3.155, 19.9(b) (2015).
FINDINGS OF FACT

1.  For the period prior to July 8, 2013, the Veteran's right knee chondromalacia was manifested by no greater than complaints of stiffness and occasional swelling; objective findings of pain; flexion to 80 degrees and extension to 15 degrees, not additionally limited following repetitive use; but without instability, dislocated cartilage, locking pain or effusion into the joint.  

2.  Resolving reasonable doubt in favor of the Veteran, beginning July 8, 2013, his right knee chondromalacia has been manifested by pain and reports of mild instability.

3.  Resolving reasonable doubt in favor of the Veteran, beginning January 15, 2016, his right knee chondromalacia has been manifested by flare-ups that result in substantially decreased range of motion in flexion from 16 to 30 degrees.

4.  For the period prior to July 8, 2013, the Veteran's left knee chondromalacia was manifested by no greater than complaints of stiffness and occasional swelling; objective findings of pain; flexion to 80 degrees and extension to 15 degrees, not additionally limited following repetitive use; but without instability, dislocated cartilage, locking pain or effusion into the joint.  

5.  Resolving reasonable doubt in favor of the Veteran, beginning July 8, 2013, his left knee chondromalacia has been manifested by pain and reports of mild instability. 

6.  Resolving reasonable doubt in favor of the Veteran, beginning January 15, 2016, his left knee chondromalacia has been manifested by flare-ups that result in substantially decreased range of motion in flexion from 16 to 30 degrees.





CONCLUSIONS OF LAW

1.  For the period prior to July 8, 2013, the criteria for a disability rating in excess of 10 percent for right knee chondromalacia were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261, 5257, 5258-5014 (2015). 

2.  Affording the Veteran the benefit of the doubt, beginning July 8, 2013, the criteria for a separate disability rating of 10 percent, and no greater, for right knee mild instability were approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§!3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261, 5257, 5258-5014 (2015).

3.  Affording the Veteran the benefit of the doubt, beginning January 15, 2016, the criteria for a disability rating of 20 percent, and no greater, for right knee chondromalacia were approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§!3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261, 5257, 5258-5014 (2015).

4.  For the period prior to July 8, 2013, the criteria for a disability rating in excess of 10 percent for left knee chondromalacia were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§!3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261, 5257, 5258-5014 (2015).

5.  Affording the Veteran the benefit of the doubt, beginning July 8, 2013, the criteria for a separate disability rating of 10 percent, and no greater, for left knee mild instability were approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261, 5257, 5258-5014 (2015).

6.  Affording the Veteran the benefit of the doubt, beginning January 15, 2016, the criteria for a disability rating of 20 percent, and no greater, for left knee chondromalacia were approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§!3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261, 5257, 5258-5014 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable laws and regulations

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  Separate Diagnostic Codes (DC) identify the various disabilities and the criteria for specific ratings.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran. 
The veteran's entire history is reviewed when making a disability determination.  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994). 

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2009).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. 
38 C.F.R. § 4.40.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  Id. 

With regard to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  less movement than normal; more movement than normal; weakened movement; excess fatigability; incoordination; impaired ability to execute skilled movements smoothly; and pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59.

The Court has held that when evaluating loss in range of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  In DeLuca, the Court explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40 ) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups." Id. at 206.  The fact that the revised criteria include symptoms such as pain, stiffness, aching, etc., if present, means that evaluations based on pain alone are not appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  38 C.F.R. § 3.102 (2015); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's right and left knee chondromalacia has been evaluated under DC 5258-5014.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely-related disease or injury, in which both the functions affected and the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

Under DC 5258, a 20 percent rating is assigned for dislocations of the semilunar cartilage, with frequent episodes of locking, effusion, and pain. 3 8 C.F.R. § 4.71a, DC 5258.  This is the only rating available under this diagnostic code.

Under DC 5014, osteomalacia is rated on limitation of motion as arthritis, degenerative, which in turn is addressed under DC 5003.  Pursuant to DC 5003, degenerative arthritis (hypertrophic or osteoarthritis), established by x-ray findings, will be evaluated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by such findings as swelling, muscle spasm or satisfactory evidence of painful motion.  Id.

Limitation of motion of the knee is evaluated under 38 C.F.R. § 4.71, DCs 5260 and 5261.  Under DC 5260, a 10 percent rating is warranted for flexion limited to 45 degrees, a 20 percent rating is warranted for flexion limited to 30 degrees, and a maximum 30 percent rating is warranted for flexion limited to 15 degrees.  Under DC 5261, a 10 percent rating is warranted for extension limited to 10 degrees, a 20 percent rating is warranted for extension limited to 15 degrees, a 30 percent rating is warranted for extension limited to 20 degrees, a 40 percent rating is warranted for extension limited to 30 degrees, and a 50 percent rating is warranted for extension limited to 45 degrees.  

Separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with the disability.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  Here, the Veteran is already service-connected for limitation of extension of both the right and left knee, each currently rated as 20 percent disabling.  

For VA compensation purposes, normal flexion of the knee is to 140 degrees, and normal extension is to zero degrees.  38 C.F.R. § 4.71a, Plate II (2015).




Analysis

The Veteran was first afforded a VA examination in May 2004, at which time, he reported pain in his knees every day, some days worse than others, with stiffness as well as occasional swelling.  He reported no heat, redness, instability or locking.  On physical examination, both knees revealed no effusions.  He had pain with range of motion from 0 to 135 degrees of flexion bilaterally.  He had excellent quadriceps and hamstrings strength.  He was distally neurovascularly intact and ligamentously stable in both knees.  Despite the above findings, the examiner commented that the "range of motion above today is not limited by pain on my examination.  However the factor that has the functional greatest impact is pain."

In March 2008, during a second VA examination, the examiner said that the Veteran's extension lacked 10 degrees to midline with pain, and flexion from 10 to 92 degrees with pain bilaterally.  However, range of motion was not additionally limited by repetitive use.  Stability was intact bilaterally with Lachman drawer varus and valgus stress testing and there was palpable tenderness with minimal pressure.  McMurray's test was also negative.  X-rays were unchanged since the last study of 2004, which was negative for arthritis.  The Veteran said that that his knees in and of themselves did not prevent him from working his usual occupation, adding that this was due to other comorbidities.

On July 8, 2013, the Veteran underwent a third VA examination, where he reported experiencing flare-ups that negatively impacted the action of his knees/lower legs.  Right knee flexion was zero to 80 degrees with pain at 80; extension was 5-15 degrees, with pain at 15.  Left knee flexion was zero to 95 degrees with pain at 95; extension was 5 to 15 degrees with pain at 15.  Following repetitive-use testing with 3 repetitions, there was no additional loss of range of motion, however, pain limited his ambulation and standing.  Although the Veteran reported feeling unstable unless he wore bilateral knee braces and used a crutch to ambulate, anterior, posterior and medial-lateral testing revealed no evidence of joint instability of either knee.  There were also no findings of abnormal muscle strength, patellar subluxation or dislocation.  This time, however, the Veteran said that his knee disorder limited his ability to work because it prevented him from standing for long periods of time without needing to rest.

In a May 2014 opinion regarding his employability, a VA examiner determined that, as a result of his right and left knee disabilities, the Veteran was unable to bear weight without pain and experienced increased pain while standing or walking for more than a few minutes.   

In May 2015, the Board requested clarification from the July 2013 examiner as to whether the Veteran actually had knee instability (as the Veteran had reported bilateral instability, but the examiner noted on the report that he had functional loss, functional impairment or additional limitation of range of motion of the knees and lower legs after repetitive use, but did not indicate instability).  In a July 2015 addendum, the examiner said that, although the Veteran subjectively reported instability unless he used his leg braces and crutch while ambulating, there were no objective findings of knee instability.  However, he said that given the Veteran's subjective complaints during the July 2013 examination, he would classify the condition as "mild severity [instability]."

The Veteran was afforded a fourth VA examination in January 2016.   He complained of progressively worse bilateral knee pain and said that the viscosupplement injections he had received only helped a little and were not worth the pain and minor relief he received.  He also complained of frequent giving way, occasional swelling and frequent locking episodes bilaterally.  He said that he was still using bilateral knee braces and a crutch for ambulation and that his pain was aggravated by prolonged weight-bearing and cold, humid weather.  Again, he reported experiencing painful flare-ups and difficulty with prolonged weight-bearing.  On physical examination, bilateral knee flexion was zero to 115 degrees; bilateral extension was normal at zero degrees.  There was no ankylosis, no history of recurrent subluxation and no recurrent effusion.  Despite the Veteran's continued reports of bilateral frequent instability, the VA examiner opined that his knees were stable bilaterally.  He said that pain and local tenderness noted during the examination caused functional loss in flexion for both knees, and added that pain was the significant factor limiting his functional ability with repeated use over a period of time.  Significantly, although the examiner said that the Veteran was able to perform repetitive use testing with at least three repetitions and no additional loss of range of motion bilaterally, he admitted that he did not actually perform any repetitive testing during the examination to objectively determine whether this was accurate.  Thereafter, in a statement received by the Board in June 2016, the Veteran stated that the VA examiner had also failed to report that he experienced flare-ups that resulted in substantial limitation of range of motion in flexion from 16 to 30 degrees bilaterally, which he said resulted in his inability to work.   

Applying the pertinent legal criteria to the facts of this case, the Board finds that, for the pertinent period prior to July 8, 2013, the most probative evidence is against the Veteran's claims of entitlement to a disability rating in excess of 10 percent for chondromalacia of the right and left knees under DC 5258-5014.  As discussed above, during this period, the evidence of record demonstrates that his bilateral knee disability was manifested by no greater than complaints of bilateral stiffness and occasional swelling; objective findings of pain; flexion to no less than 80 degrees and extension no greater than 15 degrees, not additionally limited following repetitive use; but without instability, dislocated cartilage, locking pain or effusion into the joint.  In other words, even though the Veteran reported stiffness and swelling, and objectively demonstrated pain with limitation of range of motion of both knees, his limited range of motion never reached compensable levels under DC 5260 for either knee (as discussed above, he has already been awarded separate disability ratings for limitation of extension for each knee under DC 5261).  As such, a higher disability rating is not for application under DC 5014.

A higher disability rating is also not warranted under DC 5258, dislocations of the semilunar cartilage, with frequent episodes of locking, effusion and pain, as the evidence shows that, although the Veteran reported episodes of locking, he was never found to have dislocated cartilage (a tear in the meniscus).  

The Board concludes, however, that effective July 8, 2013, the criteria for a separate disability rating for right knee and left knee instability under DC 5257 were approximated.  

Under DC 5257, recurrent, subluxation or lateral instability of the knee, slight impairment of either knee, including recurrent subluxation or lateral instability, warrants a 10 percent evaluation.  A 20 percent evaluation requires moderate impairment, while a 30 percent evaluation requires severe impairment.  38 C.F.R. 
§ 4.71a, DC 5257.  

As noted in his May 2015 addendum, the VA examiner who performed the July 2013 examination opined that the Veteran's reports of bilateral knee instability, although not objectively established during clinical testing, were of no greater than mild severity.  In this respect, the Court has held that a veteran is competent to describe symptoms of which he or she has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board finds that knee instability is a symptom that the Veteran, as a lay person, is competent to describe; moreover, there has been no evidence presented to cast doubt on his credibility.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, as his reports of bilateral knee instability are entitled to some probative weigh and, affording him the benefit of the doubt, effective July 8, 2013, separate disability ratings for mild right knee and left knee instability are warranted.  A greater disability rating for bilateral instability is not warranted for either knee, however, as neither the examiner, nor the Veteran, ever characterized the severity of his instability as greater than mild.

Finally, the Board finds that, beginning January 15, 2016, the criteria for a disability rating of 20 percent, and no greater, for right knee and left knee chondromalacia under DC 5260 were approximated.  As noted by the Court in DeLuca v. Brown, supra, determinations regarding functional losses must take into consideration the degree of additional range-of-motion loss due to pain on use or during flare-ups.  During the January 2016 VA examination, although the Veteran's range of motion in flexion was noncompensable, he reported painful, bilateral flare-ups and subsequently stated that the VA examiner failed to report his assertion that, during such flare-ups, his range of motion in flexion was limited to between 16 and 30 degrees bilaterally.  

In this respect, it is the responsibility of the Board to weigh the evidence of record, including the medical evidence, to determine where to give credit and where to withhold the same, and in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  Because the VA examiner failed to provide any explanation for his conclusion that the Veteran was able to perform repetitive testing without any additional loss of range of motion, despite the fact that he did not actually perform any repetitive testing during the examination, the Board finds the opinion of this examiner to be of less probative value and affords greater weight to the evidence of record, including the appellant's credible statements.  In addition, as previously discussed, a veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See Gilbert v. Derwinski, supra.  

Extraschedular disability ratings and other considerations

The Board has also considered whether other diagnostic codes are applicable to either of the Veteran's bilateral knee disorders at any time during the appeal.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.").  The remaining diagnostic codes relating to knee disabilities include 5256 (for ankylosis), 5259 (for cartilage, semilunar, removal or, symptomatic) and 5263 (for genu recurvatum).  However, because there were no objective findings of ankylosis, removal or symptomatic semilunar cartilage, or genu recurvatum, none of these diagnostic codes are applicable. 

In evaluating the Veteran's claims, the Board has also considered whether referral for consideration of an "extraschedular evaluation" is warranted for any of the disabilities on appeal, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation, commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities, will be made.  38 C.F.R. § 3.321(b)(1).

The lay and medical evidence of record fails to show unique or unusual symptomatology regarding the Veteran's service-connected right and left knee chondromalacia and mild instability that would render the schedular criteria inadequate.  Thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; he has merely disagreed with the assigned disability ratings for her level of impairment.  Moreover, while the Veteran asserted during the pendency of this matter that his bilateral knee disorders caused marked interference with employment, he is already in receipt of a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. Accordingly, referral for consideration of an extraschedular evaluation is not warranted.

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions. 
VA satisfied the notification requirements of the VCAA by means of a letter dated in June 2004, which advised the Veteran of the types of evidence needed in order to substantiate his original service connection claim, the division of responsibility between himself and VA for obtaining the required evidence, and asked him to provide any information or evidence in his possession that pertained to such claim.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  The claims were readjudicated multiple times, including in a Statement of the Case, dated in May 2005, and a Supplemental Statement of the Case, dated in February 2016, which provided him with the disability ratings under which his knee disorders have been evaluated.   

VA's duty to assist has also been satisfied.  The claims file contains the Veteran's VA treatment records (which contain no probative evidence to support disability ratings greater than those granted by means of this decision), the VA examination reports discussed above, and the Veteran's statements and testimony in support of his claims.  

The VA examinations are adequate upon which to base a decision in this matter.  The reports show that the examiners reviewed the Veteran's treatment records, elicited a history of symptomatology and treatment from the Veteran, performed comprehensive examinations, along with reviews of available diagnostic test results, and provided the diagnostic criteria necessary to evaluate the severity of the disabilities.

Accordingly, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist him in the development of his claims.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).























	(CONTINUED ON NEXT PAGE)

ORDER

For the period prior to July 8, 2013, a disability rating in excess of 10 percent for right knee chondromalacia is denied.

For the period beginning July 8, 2013, a separate disability rating of 10 percent, and no greater, for right knee mild instability is granted, subject to the criteria applicable to the payment of monetary benefits.

For the period beginning January 15, 2016, a disability rating of 20 percent, and no greater, for right knee chondromalacia is granted, subject to the criteria applicable to the payment of monetary benefits.

For the period prior to July 8, 2013, a disability rating in excess of 10 percent for left knee chondromalacia is denied.

For the period beginning July 8, 2013, a separate disability rating of 10 percent, and no greater, for left knee mild instability is granted, subject to the criteria applicable to the payment of monetary benefits.

For the period beginning January 15, 2016, a disability rating of 20 percent, and no greater, for left knee chondromalacia is granted, subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


